UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 0-49731 SEVERN BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 52-1726127 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 200 Westgate Circle, Suite 200 Annapolis, Maryland (Address of principal executive offices) (Zip Code) 410-260-2000 (Registrant’s telephone number, including area code) N/A (Former name, former address and formal fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non- accelerated filero (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ Number of shares of the registrant’s Common Stock, $0.01 par value, outstanding as of the close of business on November 9, 2012: 10,066,679 shares. SEVERN BANCORP, INC. AND SUBSIDIARIES Table of Contents PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Consolidated Statements of Financial Condition as of September 30, 2012 and December 31, 2011 1 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2012 and 2011 2 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 3 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Item 3. Quantitative and Qualitative Disclosures About Market Risk 49 Item 4. Controls and Procedures 49 PART II – OTHER INFORMATION Item 1. Legal Proceedings 49 Item 1A. Risk Factors 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults Upon Senior Securities 50 Item 4. Mine Safety Disclosures 50 Item 5. Other Information 50 Item 6. Exhibits 50 SIGNATURES 52 i PART I– FINANCIAL INFORMATION Item 1.Financial Statements SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (UNAUDITED) (dollars in thousands, except per share data) September 30, December 31, ASSETS Cash and due from banks $ $ Interest bearing deposits in other banks Federal funds sold Cash and cash equivalents Investment securities held to maturity Loans held for sale Loans receivable, net of allowance for loan losses of $23,180 and $25,938, respectively Premises and equipment, net Foreclosed real estate Federal Home Loan Bank stock, at cost Accrued interest receivable and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits $ $ Long-term borrowings Subordinated debentures Accrued interest payable and other liabilities Total liabilities Stockholders’ Equity Preferred stock, $0.01 par value, 1,000,000 shares authorized; Preferred stock series “A”, 437,500 shares issued and outstanding 4 4 Preferred stock series “B”,23,393 shares issued and outstanding - - Common stock, $0.01 par value, 20,000,000 shares authorized; 10,066,679 shares issued and outstanding Additional paid-in capital Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes to consolidated financial statements are an integral part of these statements. 1 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (dollars in thousands, except per share data) For the Three Months Ended For the Nine Months Ended September 30, September 30, Interest Income Loans, including fees $ Securities, taxable Other 59 57 Total interest income Interest Expense Deposits Long-term borrowings and subordinated debentures Total interest expense Net interest income Provision for loan losses - Net interest income after provision for loan losses Other Income Real estate commissions Real estate management fees Mortgage banking activities Other Total other income Non-Interest Expenses Compensation and related expenses Occupancy Foreclosed real estate expenses, net Legal FDIC assessments and regulatory expense Other Total non-interest expenses Income before income tax provision Income tax provision Net income Amortization of discount on preferred stock ) Dividends on preferred stock ) Net income (loss) available to common stockholders $ ) Basic earnings (loss) per share $ ) Diluted earnings (loss) per share $ ) The accompanying notes to consolidated financial statements are an integral part of these statements. 2 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (dollars in thousands) For the Nine Months Ended September 30, Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization of deferred loan fees ) ) Net amortization of premiums and discounts Provision for loan losses Provision for depreciation Gain on sale of loans ) ) (Gain) loss on sale of foreclosed real estate ) Provision for foreclosed real estate Proceeds from loans sold to others Loans originated for sale ) ) Stock-based compensation expense 32 50 Deferred income tax expense (benefit) ) Decrease in accrued interest receivable and other assets Increase in accrued interest payable and other liabilities Net cash provided by operating activities Cash Flows from Investing Activities Purchase of investment securities held to maturity ) ) Proceeds from maturing investment securities held to maturity Principal collected on mortgage-backed securities held to maturity 16 Net decrease in loans Proceeds from sale of foreclosed real estate Investment in foreclosed real estate ) ) Investment in premises and equipment ) ) Redemption of FHLB Stock Net cash provided by investing activities 3 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) CONTINUED (dollars in thousands) For the Nine Months Ended September 30, Cash Flows from Financing Activities Net decrease in deposits $ ) $ ) Series “A” preferred stock dividend paid ) ) Series “B” preferred stock dividend paid ) ) Series "B" preferred stock dividend declared not paid ) - Net cash used in financing activities ) ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flows information: Cash paid during period for: Interest $ $ Income taxes $ 2 $ Transfer of loans to foreclosed real estate $ $ The accompanying notes to consolidated financial statements are an integral part of these statements. 4 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1 - Principles of Consolidation The unaudited consolidated financial statements include the accounts of Severn Bancorp, Inc. (“Bancorp”), and its wholly-owned subsidiaries, SBI Mortgage Company andSBI Mortgage Company’s subsidiary, Crownsville Development Corporation, and its subsidiary, Crownsville Holdings I, LLC, and Severn Savings Bank, FSB (the “Bank”), and the Bank’s subsidiaries, Louis Hyatt, Inc., Homeowners Title and Escrow Corporation, Severn Financial Services Corporation, SSB Realty Holdings, LLC, SSB Realty Holdings II, LLC, and HS West, LLC.All intercompany accounts and transactions have been eliminated in the accompanying consolidated financial statements. Note 2 - Basis of Presentation Bancorp follows accounting standards set by the Financial Accounting Standards Board, commonly referred to as the “FASB”.The FASB sets generally accepted accounting principles in the United States (“GAAP”) that Bancorp follows. References to GAAP issued by the FASB in these footnotes are to the FASB Accounting Standards Codification, sometimes referred to as the “Codification” or “ASC”. The accompanying unaudited consolidated financial statements have been prepared in accordance with GAAP for interim financial information and in accordance with the instructions to Form 10-Q.Accordingly, they do not include all of the disclosures required by GAAP for complete consolidated financial statements. In the opinion of management, all adjustments necessary for a fair presentation of the results of operations for the interim periods presented have been made. Such adjustments were of a normal recurring nature.The results of operations for the three and nine months ended September 30, 2012 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2012 or any other interim period.The unaudited consolidated financial statements for the three and nine months ended September 30, 2012 should be read in conjunction with the audited consolidated financial statements and related notes, which were included in Bancorp’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011.These consolidated financial statements consider events that occurred through the date the consolidated financial statements were issued. Note 3 - Cash Flow Presentation In the statements of cash flows, cash and cash equivalents include cash on hand, amounts due from banks, Federal Home Loan Bank of Atlanta (“FHLB Atlanta”) overnight deposits, and federal funds sold. Generally, federal funds are sold for one-day periods. Note 4 - Reclassifications Amounts in the prior year’s consolidated financial statements have been reclassified whenever necessary to conform to the current year’s presentation.Such reclassifications had no impact on net income. 5 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) CONTINUED Note 5 - Earnings Per Share Basic earnings per share is computed by dividing net income available to common stockholders by the weighted average number of shares of common stock outstanding for each period.Diluted earnings per share reflect additional common shares that would have been outstanding if dilutive potential common shares had been issued.Potential common shares that may be issued by Bancorp relate to outstanding stock options, warrants, and convertible preferred stock, and are determined using the treasury stock method. Not included in the diluted earnings per share calculation for the three and nine month periods ended September 30, 2012, because they were anti-dilutive, were 100,000 shares of common stock issuable upon exercise of outstanding stock options, 556,976 shares of common stock issuable upon the exercise of a warrant and 437,500 shares of common stock issuable upon conversion of Bancorp’s Series A Preferred Stock.Not included in the diluted earnings per share calculation for the three and nine month periods ended September 30, 2011, because they were anti-dilutive, were 100,000 shares of common stock issuable upon the exercise of outstanding stock options, 556,976 shares of common stock issuable upon the exercise of a warrant and 437,500 shares of common stock issuable upon conversion of Bancorp’s Series A Preferred Stock. Three Months Ended Nine Months Ended September 30, September 30, Common shares – weighted average (basic) Common share equivalents – weighted average - Common shares – diluted Note 6 - Guarantees Bancorp does not issue any guarantees that would require liability recognition or disclosure, other than its standby letters of credit.See Note 10. 6 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) CONTINUED Note 7 - Regulatory Matters The Bank is subject to various regulatory capital requirements administered by the federal banking agencies.Failure to meet minimum capital requirements can initiate certain mandatory, and possible additional discretionary actions by the regulators that, if undertaken, could have a direct material effect on Bancorp’s consolidated financial statements.Under capital adequacy guidelines and the regulatory framework for prompt corrective action, the Bank must meet specific capital guidelines that involve quantitative measures of the Bank’s assets, liabilities, and certain off-balance sheet items as calculated under regulatory accounting practices.The Bank’s capital amounts and classifications are also subject to qualitative judgments by the regulators about components, risk weightings, and other factors. The following table presents the Bank’s capital position: Actual Actual To Be Well Capitalized Under at September 30, 2012 at December 31, 2011 Prompt Corrective Provisions Tangible (1) 14.1% 13.0% N/A Tier I Capital (2) 18.7% 17.1% 6.0% Core (1) 14.1% 13.0% 5.0% Total Capital (2) 20.0% 18.4% 10.0% (1) To adjusted total assets. (2) To risk-weighted assets. Note 8 - Stock-Based Compensation Bancorp has a stock-based compensation plan for directors, officers, and other key employees of Bancorp.The aggregate number of shares of common stock that may be issued with respect to the awards granted under the plan is 500,000 plus any shares forfeited under Bancorp’s old stock-based compensation plan.Under the terms of the stock-based compensation plan, Bancorp has the ability to grant various stock compensation incentives, including stock options, stock appreciation rights, and restricted stock.The stock-based compensation is granted under terms and conditions determined by the Compensation Committee of the Board of Directors.Under the stock-based compensation plan, stock options generally have a maximum term of ten years, and are granted with an exercise price at least equal to the fair market value of the common stock on the date the options are granted.Generally, options granted to directors of Bancorp vest immediately, and options granted to officers and employees vest over a five-year period, although the Compensation Committee has the authority to provide for different vesting schedules. Bancorp follows FASB ASC 718, “Compensation – Stock Compensation”, to account for stock-based compensation.FASB ASC 718 requires all share-based payments to employees, including grants of employee stock options, to be recognized as compensation expense in the statement of operations at fair value.FASB ASC 718 requires an entity to recognize the expense of employee services received in share-based payment transactions and measure the expense based on the grant date fair value of the award.The expense is recognized over the period during which an employee is required to provide service in exchange for the award. 7 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) CONTINUED Note 8 - Stock-Based Compensation - continued On March 16, 2010, Bancorp granted 100,000 options to certain officers and employees to purchase shares of Bancorp’s stock at a price ranging from $4.13 to $4.54 per share.The options vest over a five year period from the date of grant. The grant-date fair value of options granted was $2.12.The fair value of the options awarded under the option plan is estimated on the date of grant using the Black-Scholes valuation model, which is dependent upon certain assumptions as presented below: Expected life of options (in years) Risk-free interest rate 2.37% Expected volatility 58.78% Expected dividend yield 0.00% The expected life of the options was estimated using the average vesting period of the options granted and represents the period of time that options granted are expected to be outstanding.The risk-free interest rate is the U.S. Treasury rate commensurate with the expected life of the options on the grant date.Volatility of Bancorp’s stock price was based on historical volatility.Dividend yield was based on management’s projection of future dividends. Stock-based compensation expense for the three and nine months ended September 30, 2012 totaled $11,000 and $32,000, respectively. Stock based compensation expense for the three and nine months ended September 30, 2011 totaled $21,000 and $50,000, respectively. There were no options granted or exercised during the nine months ended September 30, 2012 or the nine months ended September 30, 2011. Information regarding Bancorp’s stock-based compensation plan as of and for the nine months ended September 30, 2012 is as follows: Weighted Average Shares Price Options outstanding, December 31, 2011 $ Options granted - - Options exercised - - Options forfeited $ Options outstanding, September 30, 2012 $ Options exercisable, September 30, 2012 $ The aggregate intrinsic value of the options outstanding as of September 30, 2012 and December 31, 2011 was $0. 8 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) CONTINUED Note 8 - Stock-Based Compensation - continued The following table summarizes the stock options outstanding and exercisable as of September 30, 2012. Options Outstanding and Exercisable Weighted Average Remaining Weighted Average Range of Exercise Prices Number Outstanding Contractual Life Exercise Price $ $
